DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

This non-final office action is responsive to Applicants' application filed on 09/09/2021.  Claims 1-16 are presented for examination and are pending for the reasons indicated herein below.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-11, 13-16 rejected under 35 U.S.C. 103 as being unpatentable over by Liu et al. (20170117110) in view of Anand et al. (EP 2472717)

Regarding claim 1. Liu teaches a power conversion circuit [fig 8], comprising: 
wherein at least one of the high-side switch and the low-side switch comprise a power relay circuit [10] for switching the load current, and wherein the power relay circuit comprises: a micro-electro-mechanical system (MEMS) switch [12]; and a semiconductor power switch [50], wherein the MEMS switch and the semiconductor power switch are connected in series with the load [see fig 8].  
While Liu teaches a high-side switch [12, high is interpreted as relative term] configured to control a load current flowing through a load [i.e. load to 18].
However, Liu does not explicitly mention high side switch connected in series with a low-side switch [low is interpreted as relative term].
Anand teaches a high-side switch connected in series with a low side switch [“…a second plurality of MEMS dies electrically connected in series”, see abstract].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add additional MEMS switches as shown in Anand in order to provide higher reliability against faults. 

Regarding claim 2. Liu as modified teaches the power conversion circuit of claim 1, wherein the high-side switch comprises the power relay circuit, and wherein the load is connected between ground and a low side terminal of the power relay circuit [i.e. 10].  

Regarding claim 4. Liu as modified teaches the power conversion circuit of claim 1, wherein the power relay circuit further comprises: an auxiliary switch connected in parallel with the MEMS switch [104, connected in parallel to 12 with 50 Liu], the auxiliary switch comprising an 1012-3125 / 2018P51395 US01 26auxiliary MEMS [i.e. disclose as a MEMS Liu] switch and/or an auxiliary semiconductor power switch.   

Regarding claim 5. Liu as modified teaches the power conversion circuit of claim 4, wherein the power relay circuit further comprises: a driver circuit [MEMS driver Liu] configured to receive a power relay circuit control signal [output of 16 Liu] and to set an ON-OFF control input of the MEMS switch and an ON-OFF control input of the semiconductor power switch; wherein the driver circuit, upon receiving a power relay circuit control signal indicative of connecting the power relay circuit, is configured to: if the MEMS switch is OFF, set the ON-OFF control input of the MEMS switch to ON [¶31-¶33 Liu]; and thereafter set the ON-OFF control input of the semiconductor power switch to ON, wherein the driver circuit is further configured to set an ON-OFF control input of the auxiliary switch to ON before setting the ON-OFF control input of the MEMS switch to ON [function of 16 with driver Liu].  

Regarding claim 6. Liu as modified teaches the power conversion circuit of claim 5, wherein the driver circuit, upon receiving a power relay circuit control signal indicative of disconnecting the power relay circuit, is configured to: set the ON-OFF control input of the semiconductor power switch to OFF; and thereafter set the ON-OFF control input of the MEMS switch to OFF [function of 16 with driver Liu].
 		  
Regarding claim 7. Liu as modified teaches the power conversion circuit of claim 1, wherein the power relay circuit further comprises:1012-3125 / 2018P51395 US01 27 a driver circuit [mems driver Liu] configured to receive a power relay circuit control signal [output of 16] and to set an ON-OFF control input of the MEMS switch and an ON-OFF control input of the semiconductor power switch [see output of 16 indicative of controlling switches in fig 8 of Liu].  
Regarding claim 8. Liu as modified teaches the power conversion circuit of claim 7, wherein the driver circuit, upon receiving a power relay circuit control signal indicative of disconnecting the power relay circuit, is configured to: set the ON-OFF control input of the semiconductor power switch to OFF; and thereafter set the ON-OFF control input of the MEMS switch to OFF [¶31-¶33 Liu].  

Regarding claim 9. Liu as modified teaches the power conversion circuit of claim 8, wherein the driver circuit, after having set the ON-OFF control input of the MEMS switch to OFF, is configured to set the ON-OFF control input of the semiconductor power switch to ON [¶31-¶33 Liu].  

Regarding claim 10. Liu as modified teaches the power conversion circuit of claim 7, wherein the driver circuit, upon receiving a power relay circuit control signal indicative of connecting the power relay circuit, is configured to: if the MEMS switch is OFF, set the ON-OFF control input of the MEMS switch to ON; and thereafter set the ON-OFF control input of the semiconductor power switch to ON [¶31-¶33].

Regarding method claims 11, 13-16, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Claims 3 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Anand et al. and further in view of Ao (20180240629)
Regarding claim 3. Liu as modified teaches the power conversion circuit of claim 1, wherein the low-side switch comprises the power relay circuit [i.e. MEMS 44 in Anand].
However, Liu as modified does not explicitly mention wherein the load is connected between a high side terminal of the power relay circuit and a battery voltage.
Ao teaches wherein the load is connected between a high side terminal of the power relay circuit and a battery voltage [fig 2 shows load connected between relay terminal and a low terminal of batter pack].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s modified power circuit to a similar configuration as Ao’s power circuit in order to have relay diagnostic circuit which can avoid potential reverse current problems in cross voltage sampling [¶10].

Regarding method claim 12, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.



Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839